Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election is noted. Claims 12-14 are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 2, 5 and 9, ‘a group’ should be ‘the group’.
B) In claim 1, ‘suitable’ is unclear. What is the implied objective?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashisho et al. 8563467.
Hashisho teaches, especially in col. 2 and 7, treating carbon with a chemical agent that can be several salts listed, followed by gas activation in steam or CO2. For claim 3, col. 6 teaches optimization of the ratio. For claim 2, the examiner takes Official Notice that he materials are old and known activating agents, noting also specification pg. 2. Using them is thus obvious to achieve activation. For claim 7, batchwise introduction is shown in fig. 1. For claim 8, a continuous process is obvious to continuously make carbon. Column 8 teaches claim 11. For claim 10, preheating the reactor is obvious for efficiency (turning on the heater while adding the reagents to the carbon source to avoid waiting for the reactor to warm up). The claimed ‘impregnation’ is achieved because the contact of Hashiso is the same as described in the specification.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736